DETAILED ACTION
	In Reply filed on 08/02/2022, claims 1-14 are pending. Claims 1, 3, 5, and 13 are currently amended. Claims 15-19 are withdrawn, and no claim is newly added. Claims 1-14 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention – Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2022.

Claim Objections
Claims 1, 2, and 5 are objected to because of the following informalities:  
Claim 1 recites the limitation “a reservoir forming part of the print head” lines 2-3, and it should be corrected to “a reservoir forming a part of the print head.”
Claims 1, 2, and 5 recite the limitation “the conveyor” in lines 6-7, line 1, and line 2, and it should be corrected to “the screw conveyor.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “food” in line  2. It is unclear whether the limitation means (1) the food as recited in claim 1 (lines 2, 4, 5) or (2) other food. For the purpose of examination, the limitation would be interpreted as “the food.”
Claim 9 recites the limitation “the housing” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation would be interpreted as “a housing.”
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9-10, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng et al. (CN 206119034 U, hereinafter Feng).
Regarding claim 1, Feng teaches a print head (feeding device; as shown in FIGURE 1) comprising 
a nozzle (nozzle 11) for printing a food product layer-by-layer (¶ [0004], ¶ [0009], ¶ [0030]; FIGURE 1) and 
a screw conveyor (pressing screw 8) for conveying food from a reservoir (a combination of barrel 1, heat pipe 2, thermal insulation shell 3, metal heating block 4, and transverse feeding pipe 5) forming a part of the print head to the nozzle (¶ [0027]-¶ [0030]; FIGURE 1), 
wherein the reservoir comprises at least one heating unit (heat pipe 2, metal heating block 4) for melting solid food to be received in the reservoir (¶ [0027]-¶ [0030], ¶ [0032]; FIGURE 1) and
the reservoir further comprises an exit (bottom of barrel 1 connected with feeding pipe 5) in the bottom of the reservoir for conveying melted food over a travel path (along the pressing screw 8) by means of the screw conveyor 8 from the reservoir to the nozzle 11 (¶ [0032]-¶ [0033]; FIGURE 1), 
wherein the travel path (along the pressing screw 8) around the conveyor 8 extends between the exit (bottom of barrel 1 connected with feeding pipe 5) and the nozzle 11 (FIGURE 1).
Regarding claim 4, Feng teaches that the print head (feeding device; as shown in FIGURE 1) comprises a processor unit controlling the heating unit and/or a temperature controller arranged adjacent the travel path (¶ [0029], ¶ [0032]: feeding device for a detachable chocolate 3D printer with a temperature control function; “heating unit” - metal heating block 4 and heat-conducted heat pipe 2, and heating time and temperature are controlled; “temperature controller” – (1) insulation cotton 9 and air duct 10 connected to cooling device 12, and (2) heating ceramic sheet 13; FIGURES 1-2).
Regarding claim 5, Feng teaches that the food conveyed by the conveyor between the exit and the nozzle is conditioned by means of at least one temperature controller arranged adjacent the travel path, wherein the temperature controller comprises sections and each section (i.e., (1) or (2) as described below) is configured to be controlled independently with respect to a different section to provide different temperature zones in the travel path (¶ [0029], ¶ [0032]: feeding device for a detachable chocolate 3D printer with a temperature control function; “temperature controller” – (1) insulation cotton 9 and air duct 10 connected to cooling device 12, and (2) heating ceramic sheet 13; FIGURE 1).
Regarding claim 6, Feng teaches that the print head comprises at least one heat exchanger positioned to control the temperature of the food in the travel path (¶ [0029], ¶ [0032]: feeding device for a detachable chocolate 3D printer with a temperature control function; “heat exchanger” – (1) insulation cotton 9 and air duct 10 connected to cooling device 12, and (2) heating ceramic sheet 13; FIGURE 1). Of note, here, although Feng discloses that the cotton layer 9 is an insulation layer, it is intrinsic that a combination of the insulation cotton 9, the air duct 10, and the cooling device 12 is designed for cooling (i.e., functioning as a heat exchanger) the food in the travel path. Furthermore, it would be obvious to one of ordinary skill in the art that the insulation cotton layer 9 is used for uniform cooling of the food in the travel path by preventing abrupt non-uniform cooling and solidification of the food in a contact surface with the air duct 10. 
Regarding claim 9, Feng teaches that the reservoir (a combination of barrel 1, heat pipe 2, thermal insulation shell 3, metal heating block 4, and transverse feeding pipe 5) is surrounded by a part of the housing of the print head (as shown in FIGURE 1; ¶ [0027]-¶ [0030]). Of note, a portion of the transverse feeding pipe 5, which is a part of the reservoir, is surrounded by a part of the housing of the print head. 
Regarding claim 10, Feng teaches that the reservoir is an open top reservoir (¶ [0032]: the chocolate is loaded into the barrel 1; during the process, add chocolate directly into the barrel 1; FIGURE 1). Of note, although the barrel 1 is covered by a lid in FIGURE 1, it is intrinsic that the barrel 1 opens on top to load the chocolate.  
Regarding claims 13 and 14, Feng teaches that the nozzle is configured to print a confection, and the food is fat and/or protein containing food (¶ [0005]: quickly manufacture personalized chocolate patterns; ¶ [0032]: chocolate 3D printer; ¶ [0033]: the chocolate is squeezed and then ejected through a nozzle). It is commonly known that chocolate is a type of confection containing sugar and comprises a fat and/or protein containing food such as a dairy. Moreover, the limitations of “the nozzle is configured to print a confection” and “the (conveyed) food is fat and/or protein containing food” are related to a manner in which a claimed apparatus is intended to be employed. If a prior art apparatus teaches all the structural limitations of a claim but does not differentiate the claimed apparatus other than the recitation of intended use, the claim would be rejected over a reference which taught all the structural limitations of the claim (See MPEP 2114 II.).
Claims 1-4, 6-7, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (CN 105167131 A, hereinafter An).
Regarding claim 1, An teaches a print head of a food 3D printer (¶ [0002], ¶ [0005]). An teaches a print head (as shown in FIGURE 1) comprising a nozzle (nozzle 7) for printing a food product layer-by-layer and a screw conveyor (screw 6) for conveying food from a reservoir (hopper 1) forming part of the print head to the nozzle 7, wherein the reservoir 1 comprises at least one heating unit (a heating unit on the outer wall of the hopper 1; not shown in FIGURE) for melting solid food to be received in the reservoir and the reservoir further comprises an exit in the bottom of the reservoir for conveying melted food over a travel path (feeding cylinder 5) by means of the screw conveyor 6 from the reservoir to the nozzle, wherein the travel path around the conveyor extends between the exit and the nozzle (¶ [0031], ¶ [0036], ¶ [0038]; FIGURE 1).
Regarding claims 2-4 and 6, An teaches all the claimed limitations including that a temperature controller and/or one heat exchanger is a heating unit on the outer wall of the feeding cylinder 5 having the screw 6 therein (¶ [0031], ¶ [0036], ¶ [0038]; FIGURE 1). 
Regarding claim 7, An teaches that the reservoir comprises at least one mixer (propeller 9) which is configured to agitate and/or apply shear to the food (¶ [0032]-¶ [0034]; FIGURE 1). 
Regarding claims 13 and 14, An teaches that the nozzle is configured to print a confection, and the food is fat and/or protein containing food (¶ [0036]: food such as cream, jam, chocolate). It is commonly known that chocolate is a type of confection containing sugar and comprises a fat and/or protein such as dairy. Moreover, the limitations of “the nozzle is configured to print a confection” and “the (conveyed) food is fat and/or protein containing food” are related to a manner in which a claimed apparatus is intended to be employed. If a prior art apparatus teaches all the structural limitations of a claim but does not differentiate the claimed apparatus other than the recitation of intended use, the claim would be rejected over a reference which taught all the structural limitations of the claim (See MPEP 2114 II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Wang et al. (CN 104642684 A, hereinafter Wang). 
Regarding claims 2 and 3, Feng teaches all the claimed limitations but does not specifically teach that (1) the center of the conveyor coincides with the center of the exit and/or the center of the nozzle coincides with the center of the exit (as recited in claim 2), (2) the screw conveyor extends at least partly through the exit (as recited in claim 3).
Wang teaches a 3D printer capable of making food such as chocolate food in a continuous and simple operation mode (¶ [0002], ¶ [0010]). A spray head 201 (i.e., print head) comprises a nozzle 311 and a nozzle plug 312 (i.e., nozzle 311), a screw 314 (i.e., screw conveyor), and a hopper 306 (i.e., reservoir), and the hopper comprises an exit in the bottom of the hopper, and a chocolate material is conveyed between the exit and the nozzle (FIGURE 4). Wang also teaches that the center of the conveyor coincides with the center of the exit and/or the center of the nozzle coincides with the center of the exit, and the screw conveyor extends at least partly through the exit (¶ [0051]-¶ [0058]; FIGURE 4). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the reservoir of Feng’s feeding device with a known structure of the hopper having a concentric axis with the screw conveyor as taught by Wang in order to obtain known results or a reasonable expectation of successful results of delivering food such as chocolate into the screw conveyor with a compact design of feeding device.    
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Cox (US 20060214335 A1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Cox.
Regarding claim 8, Feng or An teaches all the claimed limitations but does not specifically teach that the reservoir comprises at least one sensor for detecting the amount of food in the reservoir. 
Cox teaches a method and apparatus for forming a 3D object by a 3D printer (abstract). The apparatus includes a feed hopper 162, 164, 450, and level control of powder in powder feed hopper 450 is provided by level sensors 462, 464 (¶ [0041], ¶ [0069]; FIGURES 3, 8). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the reservoir of Feng or An to have at least one level sensor as taught by Cox in order to obtain known results or a reasonable expectation of successful results of detecting a level (i.e., volume) of feed material in the reservoir so as to prevent the feed material from being depleted or overflowing in the reservoir during the 3D printing process. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feng. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over An.
Regarding claims 11 and 12, the claims recite the limitations of “the volume of the reservoir is 1 dm3 or less” (claim 11) and “the distance between the exit and the nozzle is less than 30 cm” (claim 12).  A recitation of the relative dimensions of the reservoir and the print head are variable depending on several factors such as a size of a 3D printed object, and the limitations would not make the claim to be patentably distinct from the prior art (see MPEP 2144.04 IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.). Thus, claims 11 and 12 are rejected under 35 U.S.C. §103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 20170295816 A1) teaches a 3D food printer (abstract, FIGURE 1).
Bunker et al. (US 20160324206 A1) teaches a 3D food printer in use of sold slurry substance such as a soft serve ice cream (abstract, FIGURE 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744